        Case 3:18-cv-01206-WGY Document 106 Filed 09/29/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO
              Transmittal of Abbreviated Record to the Court of Appeals


DATE:     September 29, 2020

DC #:     18-1206 (WGY)

APPEAL FEE PAID:               YES   ____    NO    W/V


CASE CAPTION:                  Sixta Gladys Peña-Martínez et al   v. US Department of Health and
                               Human Services
IN FORMA PAUPERIS:             YES           NO    X__

MOTIONS PENDING:               YES    X      NO    _____

NOTICE OF APPEAL FILED BY:                   Defendants

APPEAL FROM:                   Memorandum of Decision entered on 04/16/19, Finding of Facts, Ruling
                               of Law, and Order entered on 08/03/2020, and Judgment entered on
                               09/11/2020

SPECIAL COMMENTS:              Electronically filed documents

INDEX OF DOCUMENTS INCLUDED AS THE RECORD ON APPEAL:

DOCUMENTS:

Docket Entries   56, 97, 100 & 101




I HEREBY CERTIFY that the enclosed documents contained herein are the pleadings as described above
and constitute the abbreviated record on appeal in the case.


                                             MARIA ANTONGIORGI-JORDAN
                                             Clerk of the Court


                                             S/ Mildred Concepción
                                             Mildred Concepción
                                             Deputy Clerk




s/c: CM/ECF Parties, Appeals Clerk
